DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 12, 2019, and August 3, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 37 (and 38-39, 45, 47, 49, 51, 53, 55-58, 60, 63, 67-72 due to dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 
“analyzing a plurality of ocular images” is stated within the preamble, however the analyzing step is missing throughout the rest of claim 37. The closest noted step to analyzing would be the processing step, however analyzing and processing are not equivalent.
Claim is 39 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 39 depends directly on claim 37. Further, claim 37 includes a limitation stating “the plurality of different imaging modalities comprises delayed near-infrared analysis (DNIRA) and one or more of …. Fundus autofluorescense (FAF).” Thus, claim 37 already recites the combination of DNIRA and FAF, meaning that claim 39 does not further limit claim 37.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-39, 45, 47, 49, 51, 53, 55-57, 60, 63 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/044791 to Henriksen (hereinafter Henriksen), and further in view of U.S. 9,016,862 to Carnevale (hereinafter Carnevale).
Regarding independent claim 37, Henriksen discloses a computer-implemented method for storing and analyzing a plurality of ocular images (Abstract, “A method, apparatus and software containing instructions for obtaining an image of an ocular feature are disclosed.”), the method comprising:
(i) importing, using a computer processor, ocular images (Paragraph 0019, “The apparatus will include a digital camera suitable for taking a stream of sequential ocular images and a processor running software or firmware configured to accept image data and autonomously score each ocular image according to pre-determined selection criteria.”);
(ii) processing, using the computer processor, the plurality of ocular images (Abstract, “A method, apparatus and software containing instructions for obtaining an image of an ocular feature are disclosed;” paragraph 0019, “a processor running software or firmware configured to accept image data and autonomously score each ocular image according to pre-determined selection criteria.”); and
(iii) storing, using the computer processor, the plurality of ocular images in a database (Figure 1, element 116, “store image;” paragraph 0017, “the images may be displayed, stored or electronically transmitted to another user or database.”).
Henriksen fails to explicitly disclose as further recited, however Carnevale discloses (i) a plurality of ocular images corresponding to a plurality of different imaging modalities (Column 1, line 13, “Typically one has OCT scans being done in a localized region of the eye with the result of the localized scan being displayed. In addition to this data from a localized area there are also other modalities that image a larger area of the eye or that image the eye in a different way, for example monochrome and color photography or laser scanning. It would be useful for the clinician to be able to look at those other modality images, and be able to see the OCT scans captured from another machine in alignment with the images.”); 
wherein the plurality of different imaging modalities comprises delayed near-infrared analysis (DNIRA) and one or more of infra-red reflectance (IR), confocal scanning laser ophthalmoscopy (cSLO), fundus autofluorescence (FAF), color fundus photography (CFP), optical coherence tomography (OCT), or OCT-angiography (Column 1, line 13, “Typically one has OCT scans being done in a localized region of the eye with the result of the localized scan being displayed. In addition to this data from a localized area there are also other modalities that image a larger area of the eye or that image the eye in a different way, for example monochrome and color photography or laser scanning. It would be useful for the clinician to be able to look at those other modality images, and be able to see the OCT scans captured from another machine in alignment with the images.” See also column 3, lines 21-25). Although all the modalities enumerated in the claim is not covered in Carnevale, it is recognized that the listed modalities are well known and practiced in the art and are typically used as complementary to one another and/or alternatives depending on preferential design.  Nevertheless, Carnevale suggests that a plurality of modalities may be integrated into modern OCT to facilitate real-time, high resolution view of the eye during OCT scan for registration process (column 3, lines 21-25). Carnevale does not preclude the modalities enumerated in the claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Carnevale in order to correlate ocular images of varying modalities (abstract).
Regarding dependent claim 38, the rejection of claim 35 is incorporated herein. Additionally, Henriksen and Carnevale in the combination as a whole fail to explicitly disclose wherein the plurality of different imaging modalities comprises a functional modality, wherein the functional modality comprises microperimetry, visual field testing, electroretinography (ERG), or dark adaptometry (DA), or low luminance visual acuity (Column 1, line 13, “Typically one has OCT scans being done in a localized region of the eye with the result of the localized scan being displayed. In addition to this data from a localized area there are also other modalities that image a larger area of the eye or that image the eye in a different way, for example monochrome and color photography or laser scanning. It would be useful for the clinician to be able to look at those other modality images, and be able to see the OCT scans captured from another machine in alignment with the images.”). Being that Carnevale discloses registering various images together from different modalities, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use alternate imaging modalities not mentioned by Carnevale, but known in the art and recited by claim 38. 
Regarding dependent claim 39, the rejection of claim 37 is incorporated herein. Additionally, Henriksen and Carnevale in the combination as a whole fail to explicitly disclose wherein the plurality of different imaging modalities comprises DNIRA and FAF. 
However, as noted in the analysis of claim 1, although all the modalities enumerated in the claim is not covered in Carnevale, it is recognized that the listed modalities are well known and practiced in the art and are typically used as complementary to one another and/or alternatives depending on preferential design.  Nevertheless, Carnevale suggests that a plurality of modalities may be integrated into  (column 3, lines 21-25). Carnevale does not preclude the modalities enumerated in the claim.
Regarding dependent claim 45, the rejection of claim 37 is incorporated herein. Additionally, Henrikson in the combination further discloses wherein the plurality of ocular images is acquired from a subject during a plurality of clinical visits (Paragraph 0002, “Digital images of an ocular feature may be useful to assist with the diagnosis of a condition, abnormality, disease, or healthy eye. Similarly, a series of images of an ocular feature taken over time may be utilized to track the progression of a condition, abnormality, disease or healthy eye.”).
Regarding dependent claim 47, the rejection of claim 37 is incorporated herein. Additionally, Henrikson in the combination further discloses wherein the processing comprises generating image metadata for each of the plurality of ocular images, wherein the image metadata comprises a time stamp and a tag for future reference (Paragraph 0019, “The apparatus will include a digital camera suitable for taking a stream of sequential ocular images and a processor running software or firmware configured to accept image data and autonomously score each ocular image according to pre-determined selection criteria;” as for time stamp and tag information associated with each image as metadata, although not expressly disclosed in Henrikson, these are within the inherent capability of the digital camera. Nothing in Henrikson precludes the digital camera from generating time stamp and tag information for each captured image).  
Regarding dependent claim 49, the rejection of claim 37 is incorporated herein. Additionally, Henrikson in the combination further discloses wherein the processing comprises generating composite images or generating pseudo-composite images from the plurality of ocular images (a ‘pseudo image’ within the broadest reasonable interpretation (BRI) is read as an image that is not actually acquired or captured by a camera, but resembles an image in some output form; Loop in figure 1 – boosting illumination until an image score meets a threshold, generates a pseudo-composite image by altering an image further.). 
Regarding dependent claim 51, the rejection of claim 37 is incorporated herein. Additionally, Carnevale in the combination further discloses further comprising using a graphical user interface (GUI) (Column 6, line 13, “This presents the clinician with the ability to click”) to select from a plurality of analytical processes to (i) perform image analysis on the plurality of ocular images (Column 6, line 13, “This presents the clinician with the ability to click on one location in the wide field image and view superimposed scans from either different OCT scanners or from the same OCT scanner which scans the patient's eye at different times;” column 5, line 24, “Referring now to FIG. 10, the subject correlation, registration and alignment system 40 is used to take the outputs of one or more OCT scanners and present registered and correlated images 42 on a display 44 in which OCT scan data is registered and aligned to the correct location on a wide field image 46 such that this registered and aligned data 48 is viewable as overlaying the wide field image 46. It is the purpose of the subject system to be able to click on the wide field image using a mouse 49 to be able to bring up the associated OCT data for the designated location.”), or (ii) control the database to store the plurality of ocular images, and wherein the plurality of analytical processes comprises a preprocessing, which preprocessing comprises normalizing and registering the plurality of ocular images, thereby generating a plurality of preprocessed ocular images.
Regarding dependent claim 53, the rejection of claim 51 is incorporated herein. Additionally, Carnevale in the combination discloses wherein the plurality of analytical processes comprises a segmentation analysis of the plurality of preprocessed ocular images, wherein the segmentation analysis is based on one or more features selected from the group consisting of: circularity, granularity, area, location relative to fovea, location relative to optic nerve head, location relative to periphery, number, clustering, thickness (column 4, line 40, “Referring now to FIG. 2, what is shown is an example of a reference image 12 from an OCT scanning process in which one wants to analyze the B scans to extract thickness values and create a topography map. This topography is shown by the shaded regions 14, with the shading being dictated by the gradient bar 16 to the right which describes thickness of the scanned region. Area 20 represents about 19 or 20 B scans over the region from which the thickness is extracted. There after the topological map is created to show by different densities the corresponding thickness is. Thus, one is over laying the OCT reference image with a topological thickness map”), degree of hyperfluorescence or hypofluorescence, degree of hypo-reflectance or hypo-reflectance, softness or hardness of edges, confluence between or joining of individual features, and presence or absence of known features in other modalities.
Regarding dependent claim 55, the rejection of claim 53 is incorporated herein. Additionally, Carnevale in the combination as a whole further discloses wherein the known features in other modalities comprises features selected from the group consisting of: blood or blood vessels (column 6, line 24, “Referring now to FIG. 11, the correlation engine 70 per forms a correlation process 80 which correlates blood vessel patterns and bifurcations in the references image to the same blood vessel patterns and bifurcations in the image from the other modality”), small hard drusen, medium drusen, large drusen, confluent drusen, serous, drusenoid or hemorrhagic RPE detachments, regions of geographic atrophy, nascent geographic atrophy, geographic atrophy.
Regarding dependent claim 56, the rejection of claim 53 is incorporated herein. Additionally, Henriksen in the combination further discloses wherein the segmentation analysis is mapped and/or masked on ocular images of a subject acquired at subsequent clinical visits (Paragraph 0038, “Many types of scoring or detection algorithms including but not limited to the Difference of Gaussians method will include applying masks to image data (step 304);” Paragraph 0040, “As described above, it may be useful in certain diagnostic situations to compare images of an ocular feature obtained from the same eye at different points in time. This functionality may be useful to properly diagnose progressive ocular diseases and disorders or to verify eye health over time”).
Regarding dependent claim 57, the rejection of claim 53 is incorporated herein. Additionally, Henriksen in the combination further discloses wherein the segmentation analysis is used to quantify changes in size in ocular images of a subject acquired at subsequent clinical visits (Paragraph 0002, “Digital images of an ocular feature may be useful to assist with the diagnosis of a condition, abnormality, disease, or healthy eye. Similarly, a series of images of an ocular feature taken over time may be utilized to track the progression of a condition, abnormality, disease or healthy eye;” Paragraph 0040, “As described above, it may be useful in certain diagnostic situations to compare images of an ocular feature obtained from the same eye at different points in time. This functionality may be useful to properly diagnose progressive ocular diseases and disorders or to verify eye health over time”).
Regarding dependent claim 60, the rejection of claim 51 is incorporated herein. Additionally, Henriksen in the combination further discloses wherein the plurality of analytical processes comprises a delta analysis of the plurality of preprocessed ocular images (Figure 5, “generate output highlighting differences between images 510”), and wherein the delta analysis comprises determining changes between preprocessed ocular images acquired from a single subject during different clinical visits (Figure 5, element 502, “obtain digital image of optical geature at first point in time” and element 504, “obtain second digital image of optical feature at subsequent point in time”), or determining changes between preprocessed ocular images acquired from a single subject corresponding to a plurality of different imaging modalities.
Regarding dependent claim 63, the rejection of claim 60 is incorporated herein. Additionally, Henriksen in the combination further discloses wherein the delta analysis comprises generating subtracted ocular images representative of changes between preprocessed ocular images and storing the subtracted ocular images in the database (Figure 5; highlighting differences in step 510 in the broadest reasonable interpretation can be read as subtracted images (which find the difference between the two) and further the images are inherently stored in order to continue on to steps 512 and 514 which act upon the difference data).

Claims 58 is rejected under 35 U.S.C. 103 as being unpatentable over Henriksen further in view of Carnevale, and further in view of U.S. Publication No. 2011/0182517 to Farsiu et al. (hereinafter Farsiu). 
Regarding dependent claim 58, the rejection of claim 53 is incorporated herein. Additionally, Henriksen further in view of Carnevale fail to explicitly disclose wherein the segmentation analysis comprises storing the segmented ocular images in the database and displaying the segmented ocular images.
However, Farsiu in the combination further discloses wherein the segmentation analysis comprises storing the segmented ocular images in the database and displaying (Paragraph 0054, “FIG. 23b is an image showing resulting segmentation of the image shown in FIG. 23a;” paragraph 0091, “After the last shortest path is found at step 210, the paths may be labeled, a final segmented image may be stored and presented 212, such as by display”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Farsiu in order to segment and identify features within ocular images (abstract).

Claims 67-70 are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen further in view of Carnevale, and further in view of a machine translation of WO 03053230 to Takuya (hereinafter Takuya).
Regarding dependent claim 67, the rejection of claim 51 is incorporated herein. Additionally, Henriksen in the combination further discloses wherein the plurality of analytical processes comprises a broad image analysis of the plurality of preprocessed ocular images (Figure 1, element 106). 
Henriksen fails to explicitly disclose as further recited. However, Takuya discloses wherein the plurality of ocular images is acquired from a plurality of subjects (Page 17, “Specifically, the data of a plurality of subjects and the analysis (wavefront aberration) results obtained from the data are stored in advance in the memory 800 as average (normal) data and analysis results. At the time of mass screening, the measurement data judging unit 6001 and / or the measurement result judging unit 605 are used to compare the data and analysis results of each individual who was screened with the average (normal) data and analysis results”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Takuya in order to measure eye features regardless of eye state (abstract).
Regarding dependent claim 68, the rejection of claim 67 is incorporated herein. Additionally, Henriksen in the combination further discloses wherein the broad image analysis comprises aggregating quantitative features extracted from the plurality of preprocessed ocular images (Paragraph 0019, “The apparatus will include a digital camera suitable for taking a stream of sequential ocular images and a processor running software or firmware configured to accept image data and autonomously score each ocular image according to pre-determined selection criteria;” Paragraph 0025, “As shown on FIG. 1, a camera operator may define at least one selection criteria related to the anatomical ocular feature of interest (step 102).”).
Regarding dependent claim 69, the rejection of claim 68 is incorporated herein. Additionally, Henriksen in the combination further discloses further comprising identifying and quantifying burden of a degenerative eye disease using the aggregated quantitative features (Paragraph 0040, “As described above, it may be useful in certain diagnostic situations to compare images of an ocular feature obtained from the same eye at different points in time. This functionality may be useful to properly diagnose progressive ocular diseases and disorders or to verify eye health over time”).
Regarding dependent claim 70, the rejection of claim 68 is incorporated herein. Additionally, Henriksen in the combination further discloses further comprising preventing the onset of irreversible eye tissue loss caused by a degenerative eye disease using the aggregated quantitative features (Paragraph 0040, “As described above, it may be useful in certain diagnostic situations to compare images of an ocular feature obtained from the same eye at different points in time. This functionality may be useful to properly diagnose progressive ocular diseases and disorders or to verify eye health over time;” verifying eye health over time, is read as preventing onset of irreversible eye tissue loss by degenerative eye diseases because one method of preventing disease is to monitor its initial onset).

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Henriksen, further in view of Carnevale, further in view of Takuya as applied to claim 70 above, and further in view of WO 2016/073556 to Bennett (hereinafter Bennett).
Regarding dependent claim 71, the rejection of claim 70 is incorporated herein. Additionally, Henriksen, Carnevale, and Takuya in the combination as a whole fail to explicitly disclose wherein the prevention comprises performing an ocular administration 
However, Bennett discloses wherein the prevention comprises performing an ocular administration of one or more of: a local delivery of gene therapy, a cell-based therapy, and a pharmacological therapy (Paragraph 00087, “The vision tests are also useful in determining an initial treatment of an ocular disease, monitoring treatment of an ocular disease, and/or altering a treatment of an ocular disease. Any ocular treatments may be monitored and include, without limitation, gene therapy, cell therapy, pharmaceutical therapy, or device intervention.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bennett in order to measure vision loss due to generative diseases and determine appropriate treatment (abstract).
 
Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Henriksen, further in view of Carnevale, and further in view of Takuya as applied to claim 68 above, and further in view of WO 2012/061835 to Williams (hereinafter Williams).
Regarding dependent claim 72, the rejection of claim 68 is incorporated herein. Additionally, Henriksen, Varnevale, and Takuya in the combination as a whole fail to 
(i) cognitive analysis of phenotyping, genotyping, and/or epigenetics, 
(ii) biomarker identification, 
(iii) estimating a probability of an eye disease, 
(iv) estimating a probability of effectiveness of a treatment for an eye disease, 
(v) estimating a probability for recommending a treatment for an eye disease, and 
(vi) estimating a probability for recommending a clinical trial enrollment.
Williams discloses further comprising processing the aggregated quantitative features by a cognitive technology to perform one or more of: 
(i) cognitive analysis of phenotyping (paragraph 049, “In one aspect, measurements of a particular quadrant or quadrants of the ocular lens, i.e., temporal, superior, nasal, and/or inferior, can be collected/used to generate data on the structural features of the eye;” phenotyping in the broadest reasonable interpretation is the expressed physical characteristic of an entity; thus, the data of structural features is read as phenotyping), genotyping, and/or epigenetics, 
(ii) biomarker identification (paragraph 079, “The device may also facilitate image-guided collection of swab/biopsy samples, imaging of exogenous molecular biomarker-targeted and activated optical (e.g., absorption, scattering, fluorescence, reflectance)”), 
(paragraph 003, “Non-invasive devices and methods for detecting disease, such as diabetes, are described. In particular, the exemplary embodiments relate to methods and apparatuses suitable for determining in a mammal the presence, likelihood, progression and/or severity of diabetes mellitus”), 
(iv) estimating a probability of effectiveness of a treatment for an eye disease (paragraph 006, “Without treatment, a person with Type 2 diabetes will become dehydrated and develop a dangerously low blood volume;” it would be an obvious next step for a clinician to estimate the effectiveness of a treatment for a patient being that it is known that without treatment, effectiveness of treatment; paragraph 007, “There also is a need to identify subjects with a diabetic condition, including both pre-diabetic and diabetic subjects, so that they can obtain treatment early, and also to monitor the progression of the disease over time non-invasively. Early diagnosis, intensive treatment and consistent long-term follow-up evaluations for diabetic patients are essential for effective care, which can help preserve vision and significantly lower the risk of blindness”), 
(v) estimating a probability for recommending a treatment for an eye disease (paragraph 007, “There also is a need to identify subjects with a diabetic condition, including both pre-diabetic and diabetic subjects, so that they can obtain treatment early, and also to monitor the progression of the disease over time non-invasively. Early diagnosis, intensive treatment and consistent long-term follow-up evaluations for diabetic patients are essential for effective care, which can help preserve vision and significantly lower the risk of blindness”), and 
(vi) estimating a probability for recommending a clinical trial enrollment (a final obvious next step for a physician to perform if a patient is sick, and would fit clinical trial enrollment (clinical trial is also read as a treatment method in the BRI, so being that follow up treatment is disclosed, so is clinical trial options)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Williams in order to analyze eye image features, to diagnose diabetes in a patient noninvasively (abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2013/0308094 to Mohan et al. discloses methods of predicting clinical outcomes related to eye diseases 
U.S. 2013/0295014 to Boyd discloses methods for diagnosis, treatment and prevention of blinding eye disease.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668
/VU LE/Supervisory Patent Examiner, Art Unit 2668